The defend ant wife appeals from so much of an order as modifies a judgment of separation by reducing the alimony directed to be paid for the support and maintenance of the wife and child from the sum of $100 per month to the sum of seventy-five dollars per month. Order affirmed, without costs. No opinion, Lazansky, P. J., Johnston and Adel, JJ., concur; Hagarty, J., with whom Taylor, J., concurs, dissents, votes to reverse and to deny the motion, with the following memorandum: The plaintiff is a sergeant of police of the city of New York, receiving an annual salary of $3,500. In December of 1934 the defendant was awarded a final judgment of separation and alimony at the rate of $100 per month. There were then three children, Cornelius, Helen and Thomas, aged respectively twenty. *999eighteen and five years. At that time Cornelius was enlisted in the United States army, did not live at home, was self supporting, and contributed nothing to the household. Helen was earning twelve dollars per week. At the time of this application for a reduction of alimony from $100 per month to seventy-five dollars per month because of changed circumstances, the status of Cornelius had not changed except that he had passed the age of twenty-one years and had married. Helen had also passed the age of twenty-one years, but was earning five dollars more per week. Thomas had reached the age of eight and one-half years, and it may be assumed was a greater financial burden than when he was five. Defendant is endeavoring to keep together her very modest home. Her monthly budget submitted, and undisputed, for rent, coal, gas. electricity and insurance is sixty-one dollars per month. By the order under review, which reduces defendant’s allowance to $900 per year, the surplus for food, clothes and incidentals is reduced from thh'tyrnine dollars per month to fourteen dollars. This we deem to be out of all proportion to the $216 per month remaining to the plaintiff, who, by the judgment in this action, was adjudicated to be the offender.